DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Applicant's submission filed on 2/24/2020 has been entered.
Claims 4-5, 7-10, 12-17, 19, 21-23 and 25 are pending.  
Claims 1-3, 6, 11, 18, 20, 24, and 26-27 have been canceled.
Claims 4-5, 7-10, 12-17, 19, 21, and 25 have been amended.
No new claims have been added.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 21 recites “wherein at least one of the second, the third and the fourth series of peaks and valleys are smaller than the second series of peaks and valleys”.  However, the second series of peaks and valleys cannot be smaller than the second series of peaks and valleys (itself).  For purposes of furthering prosecution, examiner interprets as “wherein at least one of, the third and the fourth series of peaks and valleys are smaller than the second series of peaks and valleys”.  Appropriate correction is required.
Claim 21 recites the limitation "the texture boundary" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of furthering prosecution, examiner interprets as any texture boundary between any textures.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 7-10, 12-17, 19, 21-22 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khosla (US 2011/0017602 A1) as evidenced by Ren et al (2006/0118282 A1) in view of Hong et al (US 2004/0056000 A1) as further evidenced by Schuetz “Charting Roughness for Grit blast Surfaces”.
Regarding claim 4, Khosla teaches a metal part (substrate) which may be an electronic component housing [0023] and [0026]. Khosla teaches the metal part may be extruded [0029] which results in a first surface portion comprising a first texture of peaks and valleys as evidenced by Ren [0073].  Khosla teaches the surfaces may be treated by any number of processes to alter the surface to create a desired effect, either functional, cosmetic, or both [0005]. Khosla specifically teaches the metal part with a first standard anodization layer having a first abrasion resistance [0024]. Khosla teaches removal of the first anodization layer from selected areas or locations of the surface [0033].  Khosla teaches the selected areas or location of the surface subsequently 
Khosla does not teach a second surface portion with a second texture comprising a second series of peaks and valleys larger than the first series of peaks and valleys, a third surface portion with a third texture comprising a third series of peaks and valleys smaller than the second series of peaks and valleys with the first anodization layer overlaying the first and third surface portions and the second anodization layer overlaying the second surface portion.
However, as indicated above, Khosla teaches the surfaces may be treated by any number of processes to alter the surface to create a desired effect, either functional, cosmetic, or both [0005]. Hong teaches a metal housing generally composed of aluminum provided with a pattern formed at a predetermined portion of the surface of the metal housing [0022].  Hong teaches the pattern etched into the metal housing [0022] creating a contrast in the metallic brilliance to create a 3 - dimensional metal pattern. Hong further teaches the pattern may then be sandblasted to polish the surface of the patterned portion [0025].  Hong teaches the sandblasting with different polish capacities affects the luster contrast between the etched and un-etched areas wherein different sizes of grains effect extent of the smoothness of the surface [0025].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the extruded metal In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Providing multiple etched and sandblast polished patterns as taught by Hong with different polish levels would constitute a mere duplication of parts that would yield the predictable result of 
Regarding claims 13 and 14, Khosla teaches a metal part (article) [0023].  Khosla teaches the metal part may be extruded [0029] which results in a first surface portion comprising a first texture of peaks and valleys as evidenced by Ren [0073].  Khosla teaches the metal part with a first standard anodization layer having a first abrasion resistance [0024]. Khosla teaches removal of the first anodization layer from selected areas or locations of the surface [0033].  Khosla teaches the selected areas or location of the surface subsequently anodized with a second anodization layer.  Khosla teaches the second anodization layer as a hard anodization layer having a second (different) abrasion resistance [0024] and [0036].  Khosla teaches the first and second anodized regions may have different properties from one another for either decorative or structural effects [0027].  
Khosla does not teach a second surface portion abutting the first surface portion at a texture boundary and having with a second texture comprising a second series of peaks and valleys larger than the first series of peaks and valleys, a third surface portion adjacent the first surface portion with a third texture comprising a third series of peaks and valleys smaller than the second series of peaks and valleys with the first anodization layer overlaying the first and third surface portions and the second anodization layer overlaying the second surface portion or wherein the second oxide layer meets the first oxide layer at an oxide layer boundary that coincides with the texture boundary.
However, as indicated above, Khosla teaches the surfaces may be treated by any number of processes to alter the surface to create a desired effect, either functional, cosmetic, or both [0005]. Hong teaches a metal housing generally composed of aluminum provided with a pattern formed at a predetermined portion of the surface of the metal housing [0022].  Hong teaches the pattern etched into the metal housing [0022] creating a contrast in the metallic brilliance to create a 3 - dimensional metal pattern. Hong further teaches the pattern may then be sandblasted to polish the surface of the patterned portion [0025].  Hong teaches the sandblasting with different polish capacities affects the luster contrast between the etched and un-etched areas wherein different sizes of grains effect extent of the smoothness of the surface [0025].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the extruded metal housing of Khosla with multiple patterns including a non-patterned portion (first surface portion with a first texture), a first pattern (second surface portion with a second texture) etched into the housing and abutting the non-patterned (first surface portion) and sandblasted to polish the pattern, and a second pattern (third surface portion with a third texture) etched into the housing and adjacent the non-patterned (first surface portion) and sandblasted to polish the pattern, and to adjust the luster contrast and thus the size of the peaks and valleys which are created by sandblasting as evidenced by Schuetz so that the peaks and valleys of the first pattern (second surface portion) are greater than the peaks and valleys of the unpatterned portion (first surface portion) of the extruded part and the peaks and valleys of the second pattern (third surface portion with a third texture) are smaller than the peaks and valleys of the first pattern (second surface  additional aesthetic effects. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).

Regarding claim 5, Khosla in view of Hong as evidenced by Ren and Schuetz teaches all of the limitations of claim 4 as set forth above.
Khosla in view of Hong does not expressly teach a fourth surface portion having a fourth texture resulting from a combination of the second and third texture processes.
However, because it is considered obvious to provide the subsequent pattern portions to provide a particular desired aesthetic, one of ordinary skill in the art would have found it obvious to overlap the first and second patterns as expressed in claim 4to provide a particular aesthetic design choice resulting in a forth portion having a forth texture as a combination of the second and third texturing processes. 
Regarding claim 7, Khosla in view of Hong 
Regarding claims 8 and 15, Khosla in view of Hong as evidenced by Ren and Schuetz teach all of the limitations of claims 4 and 14 as set forth above and Khosla further teaches the hard anodized layer or region (with second abrasion resistance) may have a greater abrasion resistance than the standard anodized layer or region (with first abrasion resistance) [0024].
Regarding claim 9, Khosla in view of Hong as evidenced by Ren and Schuetz teach all of the limitations of claim 4 as set forth above and Khosla further teaches the anodization converts the surface to a metal oxide [0005].
Regarding claims 10 and 19, Khosla in view of Hong as evidenced by Ren and Schuetz teach all of the limitations of claims 4 and 13 as set forth above and Khosla further teaches the article and the removed areas that form the second anodized surface portion may be any desired pattern or shape [0029] and [0033].  Therefore allowing either the first or second or third surface portions to be in any pattern or shape including stripes dots a logo or text.
Regarding claim 25, Khosla in view of Hong as evidenced by Ren and Schuetz  teaches all of the limitations of claim 4 as set forth above and further teaches that the anodized surfaces may be polished [0028].
Regarding claim 12, Khosla in view of Hong as evidenced by Ren and Schuetz teaches all of the limitations of claim 5 as set forth above and Khosla teaches the metal part surfaces may be formed using a variety of techniques [0029] and may be treated by any number of processes to alter the surface to create a desired effect, either functional, cosmetic or both [0005], and teaches the surfaces may be machined or etched [0035].  
Regarding claim 16, Khosla in view of Hong as evidenced by Ren and Schuetz teach all of the limitations of claim 13 as set forth above and Khosla further teaches the first and second anodized layers are metal oxide layers and may have different colors [0005] and [0006].
Regarding claim 17, Khosla in view of Hong as evidenced by Ren and Schuetz teach all of the limitations of claim 13 as set forth above.  Although Khosla does not expressly teach “wherein at least one of the first texture or the second texture is formed using a combination of texturing Methods” the product Khosla does teach the part may be extruded [0029] which creates a first texture as set forth above and Hong teaches  the part may then be etched and sandblast polished in a selected areas of the surface thereby creating a second portion with a second texture that is a combination of the first and second textures the limitation is a product by process limitation.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case the product is indeed the same as or obvious from the product as claimed.
Regarding claims 21 and 22, although the recitation “for an electronic device” is considered intended use and is not afforded patentable weight, Khosla teaches a metal part that may be a housing or casing for an electronic device [0026].  Khosla teaches the metal part may be extruded [0029] which results in a first surface portion comprising 
Khosla does not teach a second surface portion with a second texture comprising a second series of peaks and valleys, “a third surface portion having a third texture with a third series of peaks and valleys; and a fourth surface portion having a fourth texture with a fourth series of peaks and valleys wherein at least one of the third and the fourth series of peaks and valleys are smaller than the second series of peaks and valleys specifically a first anodized layer overlaying one of the first, the second, the third, and the fourth surface portions; and a second anodized layer overlaying another one of the first, the second, the third, and the fourth surface portions and abutting the first anodized layer at a layer boundary that coincides with a texture boundary.
However, Khosla teaches the surfaces may be treated by any number of processes to alter the surface to create a desired effect, either functional, cosmetic, or both [0005]. Hong teaches a metal housing generally composed of aluminum provided with a pattern formed at a predetermined portion of the surface of the metal housing [0022].  Hong teaches the pattern etched into the metal housing [0022] creating a 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the extruded metal housing of Khosla with multiple patterns including a non-patterned portion (first surface portion), a first pattern (second surface portion) etched into the housing and sandblasted to polish the pattern, and a second pattern (third surface portion) etched into the housing and sandblasted to polish the pattern, and a third pattern (forth surface portion) etched into the housing and sandblasted to polish the pattern and to adjust the luster contrast and thus the size of the peaks and valleys which are created by sandblasting as evidenced by Schuetz so that the peaks and valleys of one of third or fourth patterns are smaller than the peaks and valleys of the first pattern (second surface portion) and to provide the first anodization layer overlaying one or more of the discrete surface portions and the second anodization layer over the other patterned portions and for the anodization layers to abut at a texture boundary in order to form a desired 3 – dimensional pattern and provide for either a decorative/ aesthetic or structural effect. Providing multiple etched and sandblast polished patterns as taught by Hong with different polish levels would constitute a mere duplication of parts that would yield the predictable result of additional aesthetic effects. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khosla (US 2011/0017602 A1) as evidenced by Ren et al (2006/0118282 A1) in view of Hong et al (US 2004/0056000 A1) as further evidenced by Schuetz “Charting Roughness for Grit blast Surfaces” and further in view of Kia et al (US 2005/0045487 A1).
Regarding claim 23, Khosla in view of Hong as evidenced by Ren and Schuetz teach all of the limitations of claim 21 as set forth above 
Khosla in view of Hong does not teach either the first anodized layer or the second anodized layer includes a metal deposited therein.
However, Khosla teaches absorbing colorant dyes in the pores of the anodization layer to impart color [0031].  Kia however teaches the use of colorant metal particles deposited in the pores provides a more durable coloring effect.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide colorant metal .

Response to Arguments
Applicant's amendments and arguments filed 2/24/2021 have been fully considered. Applicant’s arguments in view of the amendments regarding the prior rejections of record under 35 U.S.C. 112 have been considered and are found persuasive.  Therefore the rejections of record under 35 USC 112 have been withdrawn.  However, additional rejections under 35 USC 112 is applied as set forth above.
After further search and thorough and careful consideration of the prior art of record Applicant’s arguments in view of the amendments regarding the rejections under 35 U.S.C. over Khosla alone are found persuasive and the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hong as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/E.D.I./Examiner, Art Unit 1784       

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784